Citation Nr: 1313156	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  06-22 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to service connection for a left eye disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.  The record also reflects that he had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Following a March 2010 Travel Board hearing, the Board remanded this case in June 2010.  

As noted by the Board in June 2010, the Veteran initiated an appeal as to a September 2009 rating decision which found that new and material evidence had not been received to reopen claims for service connection for residuals of a burn to the right wrist, hand, and forearm; and for a head injury.  While the Veteran was furnished with a Statement of the Case in April 2010, he did not respond to this issuance.  The Board accordingly finds that these issues are not on appeal.

The claims for service connection for right and left knee disorders and for an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The competent evidence of record does not show that any current right eye disorder was first manifest in service or for many years thereafter.

2.  The competent evidence of record does not show that any current left eye disorder was first manifest in service or for many years thereafter.


CONCLUSIONS OF LAW

1.  A right eye disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).

2.  A left eye disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran was initially furnished with a 38 C.F.R. § 3.159(b) letter in  October 2004.  In a March 2008 letter, the RO incorrectly listed the claims as having previously been denied in a final rating decision, but the letter did provide corrective information in terms of addressing the Dingess/Hartman considerations.  The most recent 38 C.F.R. § 3.159(b) letter, properly addressing the claims as de novo, was issued to the Veteran in July 2010 and was followed up by a readjudication by a Supplemental Statement of the Case in March 2012.  The Board also notes that the elements of the claim and the evidence needed to support such a claim were addressed during the course of the Veteran's March 2010 Travel Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Given this course of corrective action and readjudication, the Board finds that there is no prejudice to the Veteran from any shortcomings of notification, in light of Mayfield.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, all relevant service treatment and post-service medical records have been obtained by VA, and the Veteran was afforded a VA examination in August 2010 that was fully adequate in terms of addressing both the nature and etiology of the Veteran's claimed eye disabilities.  To this end, the Board's previous remand instructions were fully addressed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With disability compensation claims, and service connection claims in particular, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As to competency, 38 C.F.R. § 3.159(a)(2) reflects that "competent lay evidence" means any evidence not requiring that the proponent have specialized education training or experience; lay evidence is competent if provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).  That notwithstanding, a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Jandreau v. Nicholson, 492 F.3d  at 1377 n.4 (lay persons not competent to diagnose cancer).

In determining credibility, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In October 1981, the Veteran reported being hit in the eye and having redness and itching.  A corneal abrasion was observed.  He underwent ophthalmologic treatment in the same month, and an impression of mild traumatic iritis of the right eye was rendered.  One record from that month indicates that he had been "struck in upper orbit."  Within six days of initial ophthalmologic treatment, however, the corneal abrasion and iritis were noted to be essentially resolved.  

A National Guard enlistment examination report from June 1986 indicates no abnormalities of the eyes, and a corresponding Report of Medical History reflects that the Veteran denied "eye trouble."  The Veteran's vision was noted to be 20/20 bilaterally.

Subsequent to service, in November 2004, the Veteran was initially seen at a VA facility for complaints of blurred vision since a traumatic head injury in the early 1980s.  In the same month, he described blurred vision for one week and occasionally seeing spots with certain head movement.  Later in the same month, he reported increasing difficulty with the right eye and related this to a service-related injury in the fall of 1981.  An eye examination was noted to be "difficult," and the examiner questioned floaters to the right side.  The assessment was a history of a foreign body injury to the right eye, with the examiner providing no further commentary as to the injury's relation to any current disability.  A December 2004 record indicates early presbyopia, a history of flashes and floaters (right eye greater than left eye), and a family history of glaucoma with no evidence seen on that occasion.

A VA optometry progress note from June 2009 indicates that the Veteran complained of blurry vision, and he reported a history of being hit in the left eye with a Coke can many years ago.  Following an examination, assessments of refractive error of both eyes, with astigmatism and presbyopia; and cataracts, not visually significant, of both eyes were rendered.  

During his March 2010 Travel Board hearing, the Veteran reported current blurred vision that was precipitated by being struck in both eyes in an attack during service.  

The Veteran underwent a VA examination in August 2010, with an examiner who reviewed the claims file.  The examiner described the Veteran's in-service treatment for the right eye from October 1981 and noted that there were no records of another eye examination available between 1981 and 2004.  An examination was conducted, and the examiner rendered diagnoses of a corneal scar of the left eye that was not visually significant and refractive error (myopia, hyperopia & astigmatism) and presbyopia.  In rendering an opinion, the examiner described the Veteran's vision as essentially normal.  He had a corneal scar which did not significantly impact his vision.  This scar was not noted in his service treatment records or recent eye examinations, so it was most likely acquired after June 2009.  The Veteran's vision was correctable to 20/20 in each eye during his last examination in 2009, and he had not been so bothered by vision difficulties that he sought eye care between 2004 and 2009.  As the corneal scar was acquired after 2009, it was not subject to any superimposed injury or disease during service or aggravated in service.  It appeared instead that the Veteran made a full recovery from his service injury (corneal abrasion and mild iritis), and there was no clinical evidence present of any permanent damage or chronic impairment stemming from that incident.  Since the corneal scar was likely acquired after the Veteran's period of active service, it was not at least as likely as not incurred in or otherwise the result of service.

To the extent that the Veteran has current eye symptoms or findings, and the results of the August 2010 VA examination appear to reflect that there is no current and chronic disability for VA purposes, at least of the right eye, there is no competent and credible evidence linking a current disability of either eye back to service.  The opinion rendered in the examination report unambiguously reflects this.  That said, the Board is aware that in several VA treatment records, the Veteran's reported history of eye problems dating back to service is noted.  These notations, however, only reflect the history described by the Veteran and are not accompanied by any commentary by the examining medical professionals as to the exact etiology or timeline in this case.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).

The Board has considered the Veteran's lay contentions in this case.  He has asserted that his claimed right and left eye disorders have existed continuously since his separation from service.  The Board finds that the Veteran is not credible on this matter, however, as he specifically denied any "[e]ye trouble" in a June 1986 National Guard enlistment Report of Medical History.  This contemporaneous denial of eye symptoms directly contradicts his current contentions.  Even if the Board were to consider the Veteran's testimony to be credible, its probative value is markedly reduced in light of the fact that more than two decades passed between separation from service and the initial complaints of, and treatment for, eye symptoms.  See Maxson v. Gober, supra.  Given the fact that the Veteran has not been found to be credible, the Board must conclude that his lay contentions have no probative value and are certainly outweighed by the VA examination opinion.

Overall, the preponderance of the evidence is against the claims for service connection for right and left eye disorders, and the claims must be denied.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt provisions of 38 U.S.C.A. § 7105(c) are not applicable.  See Gilbert v. Derwinski, 49, 55 (1990).



ORDER

Entitlement to service connection for a right eye disorder is denied.

Entitlement to service connection for a left eye disorder is denied.


REMAND

In its June 2010 remand, the Board noted that the Veteran had been afforded a VA-arranged examination in August 2009 regarding the PTSD claim and that the examiner had diagnosed PTSD and attributed the disability to the Veteran's purported stressors.  However, the Board further noted that only one of the Veteran's stressors had been confirmed in this case - that he was assaulted during service.  The VA examiner indicated that the diagnosis was due to all of the purported stressors, and appeared to emphasize the unconfirmed stressors in this opinion.  The Board found that a remand was required to clarify the causal role of the confirmed stressor from the August 2009 VA examiner.  If the examiner who conducted that examination was unavailable, then a new examination was to be afforded to the Veteran in order to obtain the requested clarification.

In July 2010, the Veteran was afforded a further VA mental health examination, with an examiner who reviewed the claims file.  As has been persuasively argued by the Veteran's representative in a June 2012 Informal Hearing Presentation, the findings from this examination are, to put it mildly, internally contradictory.  On the one hand, the examiner diagnosed PTSD and noted that it was more probable than not secondary to the 1983 personal assault.  Within the same paragraph, however, the examiner noted that the Veteran "does not meet criteria for [PTSD] nor has been diagnosed for symptoms of [PTSD], nor received treatment for [PTSD]...."  Rather, the examiner found that the Veteran had been treated for symptoms of depression primarily associated with chronic pain.  The Board concurs with the Veteran's representative that further clarification of the question of a PTSD diagnosis is needed upon examination.

The Board also concurs with the Veteran's representative that the July 2010 VA general medical examination report and August 2010 addendum are inadequate in terms of the rationale provided for an etiology opinion for the claimed knee disorders.  In the August 2010 addendum, the examiner opined that the right and left knee conditions (mild osteoarthritis of both knees) were less likely than not to have occurred secondary to injuries while on active military service or while on National Guard status.  The examiner provided no rationale however, with further commentary addressing only the degree of functional impairment of the knees and the wearing of bilateral knee braces.  The examiner separately noted in the report that there were no x-rays showing fractures or arthritis of the knees during service, but in this regard the Board notes that the absence of in-service findings, in and of itself, is an insufficient basis for a negative nexus opinion (assuming that was the intent of the examiner's comments).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  This matter must also be cleared up on examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a further VA psychiatric examination, with an examiner who has reviewed the Veteran's entire claims file (including relevant records on Virtual VA).  

The examiner must first address whether the Veteran meets the criteria for an Axis I PTSD diagnosis.  In making this determination, the examiner must consider the findings from the August 2009 and July 2010 VA examination reports.  If the examiner finds that the PTSD diagnosis is warranted, an opinion must be provided as to whether it is at least as likely as not (a 50 percent or greater probability) that such diagnosis is causally related to the Veteran's reported in-service assault.  Separately, the examiner must list all other Axis I diagnoses (e.g., major depressive disorder, as indicated in the July 2010 VA examination report) and provide an opinion for each disorder as to whether it is at least as likely as not that each such disorder is etiologically related to service.  

All opinions must be supported by a complete rationale in a typewritten report.

2.  The Veteran must also be afforded a VA orthopedic examination addressing the knees, with an examiner who has reviewed the Veteran's entire claims file (including relevant records on Virtual VA).  

The examiner must consider the examination findings, the Veteran's reported history, and the relevant evidence contained in the claims file (including the service treatment records) and render opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the right and left knee disorders diagnosed upon examination are etiologically related to service.  

All opinions must be supported by a complete rationale in a typewritten report.

3.  Then, the Veteran's appeal must be readjudicated.  If the determination of any claim remains unfavorable, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


